PER CURIAM.
Appellant has appealed an order denying his motion for relief filed pursuant to the provisions of Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix.
Appellant was charged by an information with the offense of arson. The public defender was appointed to represent him for the purpose of trial. With the advice and assistance of counsel, appellant pleaded *700guilty to the offense with which he was charged whereupon he was sentenced to a term of imprisonment in the state prison.
Within a few months following his adjudication of guilt, appellant filed a motion for an order setting aside his judgment of conviction and sentence pursuant to the provisions of Criminal Procedure Rule 1. From an examination of the record and court minutes, the trial court found that appellant’s motion was frivolous and without merit. The motion was denied and this appeal ensued.
By his brief filed in this court appellant contends that he was denied equal protection and due process of the law. He argues that (1) he was arrested without a warrant and not afforded a preliminary hearing as required by statute; (2) his automobile was seized by the arresting officers without legal cause; (3) he was first arrested without a warrant for two misdemeanors not committed in the presence of the arresting officers; (4) he was interrogated by the police without being offered or afforded the advice of counsel or being advised of his constitutional right against self-incrimination; and, (5) that he was forced to confess commission of the crime with which he was charged by threats, force and coercion exerted upon and against him by the police.
The record before us fails to support any of the grounds urged by appellant for reversal of the order appealed. Furthermore, it is noted that all of the matters of which appellant complains occurred prior to the time he appeared in open court and entered his plea of guilty with the assistance and advice of counsel.
The judgment of conviction and sentence sought to be vacated by this proceeding is presumptively valid and will not be disturbed pursuant to a collateral attack of this kind except upon a clear showing of error.
The order appealed is likewise clothed with a presumption of correctness and will be reversed only upon a clear showing of an abuse of discretion or that it constitutes a departure from the essential requirements of law.
Appellant having failed to demonstrate error, the order appealed is affirmed.
RAWLS, C. J., and WIGGINTON, and CARROLL, DONALD K., JJ., concur.